
	

114 HR 1886 IH: To amend section 1341 of the Patient Protection and Affordable Care Act to repeal the funding mechanism for the transitional reinsurance program in the individual market, and for other purposes.
U.S. House of Representatives
2015-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1886
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2015
			Mr. Tiberi (for himself, Mr. McKinley, Mrs. Blackburn, Mr. Joyce, Mr. Boustany, and Mr. Lipinski) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend section 1341 of the Patient Protection and Affordable Care Act to repeal the funding
			 mechanism for the transitional reinsurance program in the individual
			 market, and for other purposes.
	
	
		1.Findings; purpose
 (a)FindingsCongress makes the following findings: (1)According to the most recent United States Census, employer-based health insurance is the largest source of health insurance coverage in the United States. Of those employed, 70 percent receive employment-based health insurance. Of unemployed Americans, 30 percent receive employer-sponsored health insurance.
 (2)Despite the large percentages of coverage, as health care costs climb, the percentage of Americans who receive health insurance through employers has fallen significantly over the last decade—from 70 percent nationwide in 2000 to 60 percent in 2011, according to a report by the Robert Wood Johnson Foundation.
 (3)According to recent surveys done by the National Business Group on Health and the Kaiser Family Foundation, most companies continue to provide health insurance for employees and wish to continue doing so into the future.
 (4)Employers who offer insurance will not contribute additional risk to the health insurance exchanges established in the Patient Protection and Affordable Care Act (in this Act referred to as PPACA).
 (5)The transitional reinsurance program, established in section 1341 of PPACA, is intended to stabilize risk in the individual health insurance market during the first three years of the health insurance exchanges, as established by that Act.
 (6)PPACA also requires that the Treasury collect a fee for each employer-sponsored covered life in order to pay for the transitional reinsurance program.
 (7)This fee is a disincentive for employers to continue offering coverage to all employees, and does not give employers any benefits of the transitional reinsurance program.
 (b)PurposeIt is the purpose of this Act to remove the current funding mechanism for the transitional reinsurance program. Employer-sponsored insurance should be supported so that Americans can sustain quality health coverage.
			2.Changes in funding for transitional reinsurance program in the individual market
 Section 1341(b) of the Patient Protection and Affordable Care Act (Public Law 111–148; 42 U.S.C. 18061(b)) is amended—
 (1)in paragraph (1), by striking 3-year period and inserting 1-year period each place it appears; (2)in paragraph (3)(A), by striking 36-month period and inserting 12-month period;
 (3)in paragraph (3)(B)(iii), by striking , $6,000,000,000 for plan years beginning 2015, and $4,000,000,000 for plan years beginning in 2016; (4)in paragraph (3)(B)(iv), by striking , an additional $2,000,000,000 for 2015, and an additional $1,000,000,000 for 2016;
 (5)in paragraph (4)(A), by striking used in any of the three calendar years for which amounts are collected based on the reinsurance needs of a particular period or to reflect experience in a prior period and inserting only used with respect to the calendar year for which amounts are collected based on the reinsurance needs for that year, as determined by the Secretary;
 (6)in paragraph (4), by amending subparagraph (B) to read as follows:  (B)amounts remaining unexpended as of December, 31, 2015, shall be deposited into the general fund of the Treasury of the United States.; and
 (7)by adding at the end the following new paragraphs:  (5)Availability of funding for States for 2015 and 2016 (A)Authorization of appropriations; payment formulaThere are hereby authorized to be appropriated, based on the best estimates of the NAIC, $6,000,000,000 for plan years beginning in 2015 and $4,000,000,000 for plan years beginning in 2016 to make reinsurance payments to health insurance issuers that cover high-risk individuals in the individual market (excluding grandfathered health plans) that insure high-risk individuals consistent with this paragraph.
 (B)Fund availabilityThe amounts appropriated under subparagraph (A) for plans years beginning in a calendar year shall be allocated among States and only used with respect to the calendar year for which amounts are collected based on the reinsurance needs for that particular year, as determined by the Secretary and the amounts remaining unexpended as of December 31 of the following year shall be deposited into the general fund of the Treasury of the United States.
 (6)GAO audit of use of 2014 fundsThe Comptroller General of the United States shall provide for an audit of expenditures made under this subsection with respect plans years beginning during 2014. Such audit shall include a determination of the number of claims submitted by health insurance issuers, the amount of such claims, a comparison of the amount of such claims and the amounts collected to cover such claims, and the amount of reinsurance payments made under this section to health insurance issuers. The Comptroller General shall submit a report on such audit to Congress not later than 3 months after the last date that such reinsurance payments are made, but not later than July 1, 2016..
			
